United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SAFETY
ADMINISTRATION, Vandalia, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John J. Scaccia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-541
Issued: November 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 11, 2012 appellant, through her representative, filed a timely appeal from the
August 11, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant sustained a recurrence of disability in August 2003.

1
2

5 U.S.C. § 8101 et seq.

Appellant requested an oral argument. The Clerk of the Board mailed a letter to appellant to confirm a
continuing desire for an oral argument in Washington, DC. No written confirmation was received; thus, the Board
has decided the appeal on the record.

FACTUAL HISTORY
In a prior appeal,3 the Board noted that in June 2003 appellant, a 42-year-old stakeholder
liaison, filed an occupational disease claim alleging that a hostile work environment had caused a
psychological injury. OWCP found three compensable employment factors: a supervisor’s
comment on August 26, 2002, a supervisor’s remarks in December 2002 and a coworker’s
actions on or about January 31, 2003. It accepted appellant’s claim for major depressive disorder
and post-traumatic stress disorder. The Board found that she had met her burden to establish that
the accepted employment injury caused disability for work from June 4 to July 23, 2003. The
facts of this case, as set forth in the Board’s prior decision, are hereby incorporated by reference.
After adjusting to her medication and receiving psychotherapy, appellant was released to
return to work on July 24, 2003. Nancy K. Allen, a licensed social worker and psychotherapist,
noted that appellant was feeling very positive because a former administrator with whom she had
difficulty had left and a new administrator had started. Appellant heard very positive things
about the new administrator and was eager to meet and work with him.
When appellant saw Ms. Allen on August 12, 2003, she was in good spirits and reported
that she was highly complimented by the new administrator for her knowledge of her job and her
good interpersonal skills. “She was feeling very hopeful and was enjoying her job again.”
Appellant reported a significant improvement in her symptoms.
On August 19, 2003 appellant received a notice of proposed removal for performance
deficiencies in February, March and May 2003. She was placed on paid administrative leave
pending finalization.
In November 2003, a deputy director wrote that, although the record supported
disciplinary action, she was rescinding the notice of proposed removal. As a result of a required
“rightsizing” of the director’s staff, appellant’s appointment was terminated and the position
abolished. Appellant was separated effective November 15, 2003. Because she was not
terminated for cause, she received back pay and benefits from September 7 through
November 14, 2003. Leave without pay entries were changed to “excused other” and were paid
in December 2003. Appellant’s SF-50 Notification of Personnel Action indicated that she
resigned for medical reasons.
In November 2004, Dr. H. Owen Ward, Jr., a clinical psychologist, reported that
appellant developed a major depressive disorder immediately after she was dismissed from her
job in August 2003. He noted that she was housebound and nearly totally incapacitated for
almost two months. Dr. Ward stated that appellant’s symptoms remained continuous, though at
a reduced level.
In his October 18, 2005 report, Dr. Ward reviewed appellant’s treatment and provided a
thorough, well-rationalized report as to the onset of her condition and the extent of her disability
for work. As the Board found in the prior appeal, his opinion established injury-related disability
from June 4 to July 23, 2003. Noting that the onset of appellant’s debilitating mental illness
3

Docket No. 08-837 (issued October 9, 2008).

2

began prior to her discharge from work, Dr. Ward explained as follows: “The discharge from
her job while also acknowledged to be inappropriate by OWCP, was not the direct cause of her
mental illness. Rather, the conditions of harassment related to compensable events were the
cause of [appellant’s] mental illness and the discharge led to a worsening of her condition after
some phase of improvement.”
Dr. Ward added that notwithstanding the change in administration, certain conditions
remained unchanged when appellant returned to work, which turned out to be problematic and
which caused her to relapse. Specifically, many of the coworkers who had mistreated her were
still in the department, including a coworker who threw a computer disc at her and the
coworker’s husband, who also worked in the department and was a source of harassment.
Dr. Ward concluded that when appellant was faced with the same stressors that existed prior to
her medical leave, she relapsed into an increasing level of mental illness.
Dr. Ward went on to explain that appellant’s suspicions were confirmed when she
received the notice of termination on approximately August 19, 2003. Although it was
ultimately determined that she could not be terminated for cause, she had already relapsed due to
the perception that management was out to get her. Dr. Ward corrected his earlier statement that
appellant’s major depressive disorder developed immediately after she was dismissed from her
job. “I should have [stated] she relapsed into a more severe condition…. [I]t was during the
period following release from her job that her condition reached a more severe state of
incapacitation.”
In 2010, appellant filed a notice of recurrence and claim for wage loss beginning
August 13, 2003.
On August 11, 2011 OWCP issued a decision denying appellant’s recurrence claim. It
found that the evidence did not support that her total disability after August 19, 2003 was due to
the accepted employment factors. Instead, the medical evidence showed that appellant’s
condition worsened after she was informed that she was being terminated, but OWCP noted that
the loss of a job or the fear of losing one’s job was not compensable.
On appeal, appellant’s representative argues, among other things, that the medical
evidence and Dr. Ward’s October 18, 2005 report in particular, supported appellant’s recurrence
claim. He argues that all the medical providers agreed that she was still permanently disabled
when she returned to work on July 24, 2003. In other words, the return to work was at worse a
mistake and did not reflect appellant’s true medical condition. Dr. Ward adds that the employing
establishment admitted that she resigned for medical reasons.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal

3

injury sustained while in the performance of duty.4 “Disability” means the incapacity, because
of an employment injury, to earn the wages the employee was receiving at the time of injury.5
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.6
An individual who claims a recurrence of disability resulting from an accepted employment
injury has the burden of establishing that the disability is related to the accepted injury. This
burden requires furnishing medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disabling condition is causally related to
the employment injury and who supports that conclusion with sound medical reasoning.7
The basic rule regarding consequential injuries is that when the primary injury is shown
to have arisen out of and in the course of employment, every natural consequence that flows
from the injury likewise arises out of the employment, unless it is the result of an independent
intervening cause.8
ANALYSIS
In the prior appeal, the question was whether appellant’s accepted employment injury
caused disability for work from June 4 to July 23, 2003. OWCP had accepted appellant’s claim
for major depressive and post-traumatic stress disorder. She had been taken off work so she
could adjust to her medication and receive psychotherapy to reduce her symptoms. Dr. Ward, a
clinical psychologist, found that she was clearly incapacitated during the period in question due
to the accepted conditions. The Board found that the opinion of Dr. Ward was sufficient to
establish such a causal relationship.
The issue in this appeal is whether appellant’s accepted employment injury caused a
recurrence of disability in August 2003 or more specifically, whether her inability to work on or
about August 19, 2003 was caused by a spontaneous worsening of her accepted medical
condition. The clear weight of the evidence supports that she did not suffer a recurrence of
disability, as that phrase is defined.
The record establishes that after appellant took time off work to adjust to her medication
and receive psychotherapy, she was released to return to work on July 24, 2003. It was felt that
her major depressive disorder had improved. Appellant feeling very positive, was eager to meet
4

5 U.S.C. § 8102(a).

5

20 C.F.R. § 10.5(f).

6

Id. at § 10.5(x).

7

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956).

8

K.R., Docket No. 11-391 (issued December 21, 2011).

4

and work with the new administrator. Indeed, when she saw Ms. Allen, her psychotherapist, on
August 12, 2003, she reported that she was in good spirits, feeling very hopeful and enjoying her
job again. During this time, appellant reported a significant improvement in her symptoms.
Dr. Ward characterized this period as a phase of improvement.9
The evidence shows that appellant’s relapse in August 2003 was not a result of a
spontaneous change in her psychological condition, without an intervening injury or new
exposure to the work environment that caused the illness. Rather, the evidence shows that her
relapse was the result of an independent intervening threat of termination, a threat arising from
performance deficiencies in February, March and May 2003. Appellant received the notice of
proposed removal on August 19, 2003. Dr. Ward reported that she was housebound and nearly
totally incapacitated for almost two months. It was his opinion that the termination issue had
caused her to relapse into a more severe condition. As Dr. Ward put it: “the discharge led to a
worsening of [appellant’s] condition after some phase of improvement.”
Accordingly, the Board finds the August 19, 2003 notice of removal and the termination
issue, in general, was an independent intervening cause of appellant’s relapse that broke the legal
chain of causation. It cannot reasonably be argued on the basis of the evidence submitted that
the real operative factor in her relapse was the natural progression of her psychological
condition. To the contrary, appellant’s condition had improved enough for her to return to work
and before the termination issue arose, she was back at work in good spirits, very hopeful and
enjoying her job once again with a significant improvement in her symptoms.
It appears, instead, that the trigger for the worsening of appellant’s psychological
condition was, as Dr. Ward indicated, the threat of termination. As a legal matter, such an
independent intervening cause for disability negates her claim that she stopped work as a result
of a spontaneous worsening of her accepted employment injury.10 As appellant has not
submitted a well-reasoned medical opinion establishing a recurrence of disability, the Board
finds that she has not met her burden of proof. The Board will therefore affirm OWCP’s
August 11, 2011 decision denying her recurrence claim.
The Board has carefully reviewed the medical evidence and can find no support for the
suggestion made by appellant’s representative that appellant’s release to return to work on
July 24, 2003 was a medical mistake or that her return to work was both brief and unsuccessful.
By all appearances, appellant seemed to be doing well until the threat of termination. This is not
to say that her accepted psychological injury had resolved or was in remission or that she no
longer needed psychotherapy. The mere fact that appellant was allowed to resign officially for
9

It does not appear from Ms. Allen’s August 26, 2003 report that appellant complained of continuing,
problematic stressors, such as the presence of many coworkers who had mistreated her in the past, including a
woman who had thrown a computer disc at her and the woman’s husband, who was a source of harassment. There
was no indication from Ms. Allen that appellant had relapsed into an increasing level of mental illness as a result of
these alleged stressors.
10

See Howard S. Wiley, 7 ECAB 126 (1954) (where the claimant sustained a back injury in the performance of
duty and later aggravated the injury when he slipped on steps as he was leaving home on his way to work, the Board
found that the second injury did not cause a recurrence of disability stemming from the first, rather it was due to an
independent intervening cause and accordingly was not compensable).

5

medical reasons does not establish that her inability to work beginning in August 2003 was
caused by a spontaneous worsening of her psychological condition. It does not erase the
independent intervening cause of her work stoppage and the apparent reason she found herself
housebound and nearly totally incapacitated for almost two months. The issue raised by
appellant’s recurrence claim is a medical one and the medical evidence supports that the threat of
termination caused the worsening of her psychological condition and her inability to continue
work on or about August 19, 2003.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of disability in August 2003. The evidence does not support that her inability to work
on or about August 19, 2003 was caused by a spontaneous worsening of her accepted
psychological injury. Rather, the evidence shows that appellant’s condition worsened as a result
of an independent intervening threat of termination.
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

